 Case 8:19-cv-01678-CEH-SPF Document 1 Filed 07/11/19 Page 1 of 21 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

JUAN DEBRAND, and
JO DEBRAND,
individuals,
                                                      Case No.:
        Plaintiffs,
v.

DISCOVER PRODUCTS, INC.,
d/b/a DISCOVER BANK,
a/k/a DFS SERVICES, LLC,
a foreign for-profit corporation,

      Defendant.
____________________________________/

                                    VERIFIED COMPLAINT

        COME NOW, Plaintiffs, JUAN DEBRAND (hereinafter, “Mr. DeBrand”) and JO

DEBRAND (hereinafter, “Mrs. DeBrand”) (hereinafter collectively, “Plaintiffs”), by and through

the undersigned counsel, and hereby sue Defendant, DISCOVER PRODUCTS, INC., d/b/a

DISCOVER BANK, a/k/a DFS SERVICES, LLC (hereinafter, “Defendant”). In support thereof,

Plaintiffs state:

                      INTRODUCTION AND PRELIMINARY STATEMENT

        This is an action for damages brought by an individual consumer for Defendant’s violations

of the Florida Consumer Collection Practices Act, Chapter 559, Florida Statutes (hereinafter, the

“FCCPA”) and the Telephone Consumer Protection Act, 47 United States Code, Section 227

(hereinafter, the “TCPA”).

                                 JURISDICTION AND VENUE

        1.      Jurisdiction of this Court arises under 47 United States Code, Section 227(b)(3), 28

United States Code, Section 1331, and supplemental jurisdiction exists for the FCCPA claims


                                                 1
 Case 8:19-cv-01678-CEH-SPF Document 1 Filed 07/11/19 Page 2 of 21 PageID 2



pursuant to 28 United States Code, Section 1367.

       2.      Venue in this District is proper because Defendant transacts business in this

District, and the conduct complained of occurred in this District.

       3.      At all material times herein, the conduct of Defendant, complained of below, occurs

in Polk County, Florida.

       4.      At all material times herein, Plaintiffs are each an individual residing in Polk

County, Florida.

       5.      At all material times herein, Defendant is a foreign for-profit corporation with its

principal place of business located at 2500 Lake Cook Road, Riverwoods, Illinois 60015, that,

itself and through its subsidiaries, regularly extends credit cards to consumers in Polk County,

Florida.

                            FCCPA STATUTORY STRUCTURE

       6.      The FCCPA is a state consumer protection statute, modeled after the Fair Debt

Collection Practices Act, 15 United States Code, Section 1692, a statute designed to prohibit

unfair, deceptive, and abusive practices in the collection of consumer debts as well as to protect

against the invasion of individual privacy. 15 U.S.C. §§ 1692(a) and (e); Fla. Stat. §§ 559.55 and

559.77(5).

       7.      The FCCPA imposes liability on any creditor/person as well as any debt collector

and both statutes prohibit engaging in particular violative conduct in connection with collecting

consumer debts. 15 U.S.C. § 1692(a); Fla. Stat. § 559.55.

       8.      Specifically, the FCCPA prohibits unlawful debt collection “communication” with

consumer debtors, which is defined as “the conveying of information regarding a debt directly or

indirectly to any person through any medium.” 15 U.S.C. § 1692(a)(2); Fla. Stat. § 559.55(2)

(emphasis added).

                                                 2
 Case 8:19-cv-01678-CEH-SPF Document 1 Filed 07/11/19 Page 3 of 21 PageID 3



        9.      Further, the FCCPA prohibits a debt collector from engaging in any conduct the

natural consequence of which is to harass, oppress, or abuse any person in connection with the

collection of a consumer debt, and prohibits a person from communicating directly with a debtor

known to be represented by an attorney in an attempt to collect a consumer debt. See 15 U.S.C.

§§ 1692(c)-(d) and Fla. Stat. §§ 559.72(7) and (18).

                              TCPA STATUTORY STRUCTURE

        10.     Congress enacted the TCPA in an effort to restrict pervasive use of automated or

prerecorded telephone calls that invade consumers’ personal privacy. Pub L. 102-243, § 2, Dec.

20, 1991, 105 Sta. 2394 (1), (5), and (10).

        11.     Congress intended to prevent automated or pre-recorded telephone calls as “the

only effective means of protecting telephone consumers from this nuisance and privacy invasion.”

Id. at §§ (5) and (12).

        12.     Under the TCPA, any person who initiates calls to any number assigned to a cellular

telephone service using any automated telephone dialing system or artificial or prerecorded voice

without the recipient’s prior express consent is liable to the recipient for actual monetary loss, or

up to $500.00 in damages for each violation of the TCPA, whichever is greater. 47 U.S.C. §

227(b)(3)(B).

        13.     Under the TCPA, the court may increase the damage award up to three (3) times,

or up to $1,500.00, for each willful or knowing violation of the TCPA. Id at § 227(b)(3)(C).

        14.     Furthermore, the Restrictions on Use of Telephone Provision, 47, United States

Code, Section 227(b)(1) prohibits any person:

                (A) To make any call (other than a call made for emergency purposes
                    or made with the prior express consent of the called party) using
                    any automatic telephone dialing system or an artificial
                    prerecorded voice – (iii) to any telephone number assigned to a


                                                 3
 Case 8:19-cv-01678-CEH-SPF Document 1 Filed 07/11/19 Page 4 of 21 PageID 4



                    paging service, cellular telephone service, … or any service for
                    which the called party is charged for the call.

        15.      Additionally, Plaintiffs allege that Defendant’s continued calls to their Cellular

Telephone after January 4, 2017 using an automatic telephone dialing system (hereinafter,

“ATDS”), a predictive telephone dialing system (hereinafter, “PTDS”), or an artificial or pre-

recorded voice (hereinafter, “APV”) were placed in violation of the FCC Rule, 47 C.F.R. Section

64.1200(a)(1).

        16.      One of the regulations prescribed under the TCPA is the Federal Communications

Commission (“FCC”)’s rule, 47 C.F.R Section 64.1200 (“FCC Rule”), that implements the TCPA.

The FCC originally promulgated the FCC Rule in 1992, since which time it has subsequently

been amended as telecommunications technology has changed.

        17.      In its current state, the FCC Rule, 47 C.F.R. § 64.1200, provides, in relevant part,

that:

                 (a) No person or entity may:

                 (1) Except as provided in paragraph (a)(2) of this section, initiate
                 any telephone call (other than a call made for emergency purposes
                 or is made with the prior express consent of the called party) using
                 an automatic telephone dialing system or an artificial or prerecorded
                 voice;
                 ...

                 (iii) to any telephone number assigned to a paging service, cellular
                 telephone service, specialized mobile radio service, or other radio
                 common carrier service, or any service for which the called party is
                 charged for the call.

                                   GENERAL ALLEGATIONS

        18.      At all material times herein, Defendant is a “creditor” as defined by Florida

Statutes, Section 559.55(5).

        19.      At all material times herein, Plaintiffs are each a “debtor” or “consumer” or an


                                                   4
 Case 8:19-cv-01678-CEH-SPF Document 1 Filed 07/11/19 Page 5 of 21 PageID 5



alleged “debtor” or “consumer” as defined by Florida Statutes, Section 559.55(8).

       20.       At all material times herein, Defendant attempts to collect a debt, including but not

limited to, a balance allegedly due on a consumer credit card referenced by account number ending

in -9116 (hereinafter, the “Debt”).

       21.       At all material times herein, the Debt is a consumer debt, an alleged obligation

resulting from a transaction for goods or services and incurred primarily for personal, household,

or family use.

       22.       At all material times herein, Defendant is a “person” subject to Florida Statutes,

Section 559.72. See Fla. Stat. §§ 559.55(5), (7); Schauer v. General Motors Acceptance Corp.,

819 So. 2d 809 (Fla. 4th DCA 2002).

       23.       At all material times herein, Defendant’s conduct, with respect to the Debt

complained of below, qualifies as “communication” as defined by Florida Statutes,

Section 559.55(2).

       24.       At all material times herein, Defendant acted itself or through its agents, employees,

officers, members, directors, successors, assigns, principals, trustees, sureties, subrogees,

representatives, third-party vendors, and insurers.

       25.       All necessary conditions precedent to the filing of this action occurred or Defendant

waived or excused the same.

                                   FACTUAL ALLEGATIONS

       26.       Defendant made telephone calls, as more specifically alleged below, to Mrs.

DeBrand’s cellular telephone number 352-XXX-2091 (hereinafter, “Cellular Telephone”) using

an automatic telephone dialing system (hereinafter, “ATDS”), a predictive telephone dialing

system (hereinafter, “PTDS”), or an artificial or pre-recorded voice (hereinafter, “APV”).

       27.       Mrs. DeBrand is the possessor, controller, and regular user of a Cellular Telephone

                                                   5
 Case 8:19-cv-01678-CEH-SPF Document 1 Filed 07/11/19 Page 6 of 21 PageID 6



with assigned telephone number 352-XXX-2091.

        28.   At no time herein did Defendant possess Plaintiffs’ prior express consent to call

Mrs. DeBrand’s Cellular Telephone or Mr. DeBrand’s cellular telephone using an ATDS, a PTDS,

or an APV.

        29.   Further, if Defendant contends it did possess such consent at one point in time,

Plaintiffs nonetheless repeatedly revoked any alleged prior existing express consent the moment

Plaintiffs demanded that Defendant cease calling Plaintiffs and again revoked any alleged prior

express consent the moment Plaintiffs advised Defendant that they were represented by an attorney

with respect to the Debt and provided Defendant with said attorney’s contact information.

        30.   Additionally, if Defendant contends the below-referenced phone calls were made

for “informational purposes only,” Defendant nevertheless lacked the required prior express

written consent necessary to place such informational calls to Mrs. DeBrand’s Cellular Telephone

or Mr. DeBrand’s cellular telephone using an ATDS, a PTDS, or an APV.

        31.   On or before March 2, 2018, Plaintiffs retained The Law Offices of Eva M.

Donohue, P.A. (hereinafter, “Eva Donohue”) with respect to their debts generally, including the

Debt.

        32.   On or about March 2, 2018, Plaintiffs sent Defendant a facsimile transmission

(hereinafter, “Fax of Representation”).    Please see a true and correct copy of the Fax of

Representation and facsimile delivery confirmation labeled as Exhibit “A.”

        33.   Defendant received the Fax of Representation

        34.   The Fax of Representation provided Defendant with actual knowledge of Eva

Donohue’s representation of Plaintiffs with respect to the Debt, provided Defendant with actual

knowledge of Eva Donohue’s contact information, and advised that any further communications

regarding the Debt should be sent to Eva Donohue’s office. See Ex. “A.”

                                               6
 Case 8:19-cv-01678-CEH-SPF Document 1 Filed 07/11/19 Page 7 of 21 PageID 7



       35.    Defendant made telephone calls to Mrs. DeBrand’s Cellular Telephone from

telephone number 614-758-2142 on the following dates and times:

       (a)    11/19/2018    4:32 pm

       (b)    11/19/2018    8:54 pm

       (c)    11/21/2018    10:39 am

       (d)    11/21/2018    1:38 pm

       (e)    11/21/2018    2:42 pm

       (f)    11/21/2018    4:08 pm

       (g)    11/23/2018    9:58 am

       (h)    11/23/2018    11:35 am

       (i)    11/23/2018    4:55 pm

       (j)    11/23/2018    6:54 pm

       (k)    11/24/2018    8:13 am

       (l)    11/24/2018    9:19 am

       (m)    11/24/2018    12:40 pm

       (n)    11/25/2018    9:32 am

       (o)    11/25/2018    10:58 am

       (p)    11/25/2018    12:31 pm

       (q)    11/26/2018    8:57 am

       (r)    11/26/2018    10:53 am

       (s)    11/26/2018    4:02 pm

       (t)    11/26/2018    6:35 pm

       (u)    11/26/2018    8:36 pm

       (v)    11/27/2018    8:13 am

                                             7
 Case 8:19-cv-01678-CEH-SPF Document 1 Filed 07/11/19 Page 8 of 21 PageID 8



       (w)    11/27/2018     10:26 am

       (x)    11/27/2018     12:59 pm

       (y)    11/27/2018     5:50 pm

       (z)    11/28/2018     9:35 am

       (aa)   11/28/2018     11:16 am

       (bb)   11/28/2018     3:40 pm

       (cc)   11/28/2018     7:45 pm

       (dd)   11/29/2018     9:03 am

       (ee)   11/29/2018     10:53 am

       (ff)   11/29/2018     1:25 pm

       (gg)   11/29/2018     6:00 pm

       (hh)   11/30/2018     8:51 am

       (ii)   11/30/2018     3:24 pm

       (jj)   11/30/2018     6:05 pm

       (kk)   11/30/2018     8:07 pm

       36.    Defendant made each of the telephone calls referenced in paragraph thirty-five (35)

above to Mrs. DeBrand’s Cellular Telephone using an ATDS, PTDS, or APV.

       37.    Defendant made each of the telephone calls referenced in paragraph thirty-five (35)

above to Mrs. DeBrand’s Cellular Telephone in an attempt to collect the Debt.

       38.    Defendant made each of the telephone calls referenced in paragraph thirty-five (35)

above directly to Mrs. DeBrand’s Cellular Telephone despite Defendant possessing actual

knowledge of Eva Donohue’s Legal Representation of Plaintiffs with respect to the Debt and

despite Defendant possessing Eva Donohue’s contact information.

       39.    Additionally, Defendant made telephone calls to Mrs. DeBrand’s Cellular

                                               8
 Case 8:19-cv-01678-CEH-SPF Document 1 Filed 07/11/19 Page 9 of 21 PageID 9



Telephone from telephone number 480-481-1841 on the following dates and times:

       (a)    11/08/2018    8:23 am

       (b)    11/08/2018    10:11 am

       (c)    11/08/2018    5:34 pm

       (d)    11/08/2018    8:44pm

       (e)    11/09/2018    8:12 am

       (f)    11/09/2018    11:30 am

       (g)    11/09/2018    2:36 pm

       (h)    11/09/2018    5:09 pm

       (i)    11/09/2018    6:41 pm

       (j)    11/10/2018    8:08 am

       (k)    11/10/2018    9:51 am

       (l)    11/10/2018    11:13 am

       (m)    11/12/2018    10:40 am

       (n)    11/12/2018    1:32 pm

       (o)    11/12/2018    5:11 pm

       (p)    11/12/2018    8:33 pm

       (q)    11/13/2018    8:50 am

       (r)    11/13/2018    12:48 pm

       (s)    11/13/2018    4:11 pm

       (t)    11/13/2018    5:58 pm

       (u)    11/13/2018    8:58 pm

       (v)    11/15/2018    11:15 am

       (w)    11/15/2018    12:55 pm

                                             9
Case 8:19-cv-01678-CEH-SPF Document 1 Filed 07/11/19 Page 10 of 21 PageID 10



        (x)    11/15/2018     5:00 pm

        (y)    11/15/2018     6:55 pm

        (z)    11/16/2018     8:53 am

        (aa)   11/16/2018     11:21 am

        (bb)   11/16/2018     5:05 pm

        (cc)   11/16/2018     8:06 pm

        (dd)   11/17/2018     8:34 am

        (ee)   11/17/2018     10:27 am

        (ff)   11/17/2018     11:53 am

       40.     Defendant made each of the telephone calls referenced in paragraph thirty-nine (39)

above to Mrs. DeBrand’s Cellular Telephone using an ATDS, PTDS, or APV.

       41.     Defendant made each of the telephone calls referenced in paragraph thirty-nine (39)

above to Mrs. DeBrand’s Cellular Telephone in an attempt to collect the Debt.

       42.     Defendant made each of the telephone calls referenced in paragraph thirty-nine (39)

above directly to Mrs. DeBrand’s Cellular Telephone despite Defendant possessing actual

knowledge of Eva Donohue’s Legal Representation of Plaintiffs with respect to the Debt and

despite Defendant possessing Eva Donohue’s contact information.

       43.     On or about November 7, 2018, despite Defendant possessing actual knowledge of

Eva Donohue’s legal representation of Plaintiffs with respect to the Debt and possessing Eva

Donohue’s contact information, Defendant sent a collection letter directly to Mr. DeBrand in an

attempt to collect the Debt. Please see a true and correct copy of said billing statement labeled as

Exhibit “B.”

       44.     On or about December 9, 2018, Defendant sent at least three (3) text messages to

Mrs. DeBrand’s Cellular Telephone within five (5) minutes using an ATDS, PTDS, or APV.

                                                10
Case 8:19-cv-01678-CEH-SPF Document 1 Filed 07/11/19 Page 11 of 21 PageID 11



Please see true and correct copies of said text messages labeled as Exhibit “C.”

       45.     Defendant sent the immediately-aforementioned text messages in an attempt to

collect the Debt directly from Plaintiff.

       46.     On or before December 13, 2018, Defendant turned the Debt over to Brock & Scott,

PLLC (hereinafter, “B&S”) for collection.

       47.     When Defendant turned the Debt over to B&S for collection, consistent with its

legal duty to do so, Defendant advised B&S of Eva Donohue’s legal representation of Plaintiff

with respect to the Debt and provided B&S with Eva Donohue’s contact information.

       48.     On or about December 13, 2018, despite possessing actual knowledge of Eva

Donohue’s legal representation of Plaintiffs with respect to the Debt and possessing Eva

Donohue’s contact information, B&S sent a collection letter directly to Mr. DeBrand in an attempt

to collect the Debt. Please see attached a true and correct copy of said collection letter labeled as

Exhibit “D.”

       49.     B&S sent the immediately-aforementioned collection letter on Defendant’s behalf

as Defendant’s authorized agent, and sent the letter with Defendant’s consent, knowledge, and

approval.

       50.     B&S’s letter sent to Mr. DeBrand dated December 13, 2018 constitutes an indirect

attempt to collect the Debt from Mr. DeBrand by Defendant.

       51.     As a direct result of Defendant’s actions, Plaintiffs suffered emotional distress,

anxiety, inconvenience, frustration, annoyance, and confusion, believing that demanding that

Defendant cease calling Plaintiffs regarding the Debt was wholly ineffective, that retaining Eva

Donohue with respect to the Debt and advising Defendant of the same was wholly ineffective, and

that the frequent, repeated debt collection attempts—circumventing Eva Donohue’s legal

representation of Plaintiffs with respect to the Debt—would simply have to be endured.

                                                 11
Case 8:19-cv-01678-CEH-SPF Document 1 Filed 07/11/19 Page 12 of 21 PageID 12



       52.     It is Defendant’s corporate policy to use an ATDS, a PTDS, or an APV when

attempting to collect consumer debts, including the Debt (hereinafter, “Corporate Policy”).

       53.     Defendant employed its Corporate Policy of using an ATDS, a PTDS, or an APV

when Defendant made the calls to Mrs. DeBrand’s Cellular Telephone in this case.

       54.     Defendant made the calls to Mrs. DeBrand’s Cellular Telephone with no effective

way for Mrs. DeBrand to remove her Cellular Telephone number from Defendant’s telephone

dialing system.

       55.     Defendant made calls, or caused calls to be made, to Mrs. DeBrand with no

effective way for Defendant to remove the telephone number from Defendant’s telephone dialing

system.

       56.     Defendant’s Corporate Policy provides no effective way for a consumer to

effectively revoke any prior existing consent to be called by an ATDS, PTDS, or APV to make

Defendant cease calling Cellular Telephone.

       57.     Defendant’s Corporate Policy and procedures are structured as to continue to call

individuals, like Plaintiffs, using an ATDS, a PTDS, or an APV, regardless of how many times

said individuals and request cease calling a cellular telephone regarding a debt owed to Defendant.

       58.     Upon information and belief, Defendant engaged in a pattern and practice of

unlawful debt collection and invasion of privacy, repeatedly and willfully calling consumers’

cellular telephones in an attempt to collect debts, using an ATDS, a PTDS, or an APV despite

lacking consumers’ prior express consent to do so.

       59.     Defendant willfully, knowingly and repeatedly undertakes these practices to

increase revenue and profitability at the direct expense of consumers’ livelihoods and privacy.

       60.     Plaintiffs have not been able, due to both professional and personal commitments,

as well as the continued and increasing stress associated with the continued barrage of Debt

                                                12
Case 8:19-cv-01678-CEH-SPF Document 1 Filed 07/11/19 Page 13 of 21 PageID 13



collection calls, to record the specifics (as done above) on each and every call made to Plaintiffs.

Plaintiffs assert, however, that the above-referenced calls are but a sub-set of the calls made in

violation of the FCCPA and TCPA. Further, Defendant is in the best position to determine and

ascertain the number and methodology of calls made to Plaintiffs.

       61.     Plaintiffs retained Eva Donohue and Leavengood, Dauval & Boyle, P.A. d/b/a

LeavenLaw, for the purpose of pursuing this matter against Defendant, and Plaintiffs are obligated

to pay their attorneys a reasonable fee for their services.

       62.     Florida Statutes, Section 559.77 provides for the award of $1,000.00 statutory

damages, actual damages, punitive damages, declaratory and injunctive relief, and an award of

attorneys’ fees and costs to Plaintiffs, should Plaintiffs prevail in this matter against Defendant.

       63.     United States Code, Title 47, Section 227(b)(3) provides for the award of $500.00

or actual damages, whichever is greater, for each telephone call made, directly or indirectly, using

any ATDS, PTDS, or APV to Mrs. DeBrand’s Cellular Telephone in violation of the TCPA or the

regulations proscribed thereunder.

       64.     Additionally, the TCPA, Section 227(b)(3) allows the trial court to increase the

damages up to three times, or $1,500.00, for each telephone call made, directly or indirectly, using

any ATDS, PTDS, or APV to Mrs. DeBrand’s Cellular Telephone in willful or knowing violation

of the TCPA or the regulations proscribed thereunder.

       65.     As of the date of this complaint, Defendant did not initiate a law suit in an effort to

collect the Debt. Likewise, no final judgment with respect to the Debt has been obtained by, or

transferred to, Defendant.

                                COUNT ONE:
                    UNLAWFUL DEBT COLLECTION PRACTICE –
                VIOLATION OF FLORDA STATUTES, SECTION 559.72(7)

       Plaintiffs re-allege paragraphs one (1) through sixty-five (65) as if fully restated herein and

                                                  13
Case 8:19-cv-01678-CEH-SPF Document 1 Filed 07/11/19 Page 14 of 21 PageID 14



further state as follows:

       66.     Defendant is subject to, and violated the provisions of, Florida Statutes, Section

559.72(7) by collecting consumer Debt from Plaintiffs through means which can reasonably be

expected to abuse or harass Plaintiffs.

       67.     Specifically, despite Defendant receiving the Fax of Representation which provided

explicit notice that Plaintiffs retained Eva Donohue with respect to the Debt and provided

Defendant with Eva Donohue’s contact information, and revoked any prior express consent,

Defendant made at least sixty-nine (69) calls to Mrs. DeBrand’s Cellular Telephone using an

ATDS, PTDS, or APV in November 2018 in its attempts to collect the Debt.

       68.     More specifically, Defendant made at least thirty-two (32) calls to Mrs. DeBrand’s

Cellular Telephone from telephone number 480-481-1841 between November 8, 2018 and

November 17, 2018, calling Mrs. DeBrand up to five (5) times per day.

       69.     Similarly, Defendant made at least thirty-seven (37) calls to Mrs. DeBrand’s

Cellular Telephone from telephone number 614-758-2142 between November 19, 2018 and

November 30, 2018, calling Mrs. DeBrand up to four (4) times per day.

       70.     Also, Defendant sent at least three (3) text messages to Mrs. DeBrand’s Cellular

Telephone on December 6, 2018 regarding the Debt and sent all three (3) messages within five (5)

minutes.

       71.     Further, despite Plaintiffs advising Defendant that they retained Eva Donohue with

respect to the Debt and providing Defendant with Eva Donohue’s contact information, Defendant

continued to call Mrs. DeBrand’s Cellular Telephone and continued to send written

communications directly to Mr. DeBrand in an attempt to collect the Debt, including

communications from Defendant’s Debt collector and authorized agent, B&S.

       72.     B&S sent the immediately-aforementioned collection letter on Defendant’s behalf

                                               14
Case 8:19-cv-01678-CEH-SPF Document 1 Filed 07/11/19 Page 15 of 21 PageID 15



as Defendant’s authorized agent, and sent the letter with Defendant’s consent, knowledge, and

approval.

       73.     B&S’s letter sent to Mr. DeBrand constitutes an indirect attempt to collect the Debt

from Mr. DeBrand by Defendant.

       74.     Defendant’s conduct served no purpose other than to annoy and harass Plaintiffs

into paying the Debt by leading Plaintiffs to believe that despite Defendant receiving notice and

possessing actual knowledge of Eva Donohue’s legal representation of Plaintiffs with respect to

the Debt and despite Plaintiffs revoking any purported prior express consent to call his Cellular

Telephone using an ATDS or APV, Defendant could and would continue to communicate directly

with Plaintiffs, including communications with Mrs. DeBrand’s Cellular Telephone using an

ATDS, PTDS, or APV—circumventing Eva Donohue’s legal representation of Plaintiffs with

respect to the Debt—unless and until Plaintiffs made payment to Defendant on the Debt.

Defendant refused to cease engaging in such unlawful Debt collection conduct and continued to

contact Mrs. DeBrand on her Cellular Telephone.

       75.     Defendant’s willful, flagrant and vulgar violation of, inter alia, the Florida

Consumer Collections Practices Act as a means to collect a Debt, constitutes unlawful conduct and

harassment as is contemplated under Florida Statutes, Section 559.72(7).

       76.     As a direct and proximate result of Defendant’s actions, Plaintiffs sustained

damages as defined by Florida Statutes, Section 559.77.

                                COUNT TWO:
                   UNLAWFUL DEBT COLLECTION PRACTICE –
               VIOLATION OF FLORIDA STATUTES, SECTION 559.72(18)

       Plaintiffs re-allege paragraphs one (1) through sixty-five (65) as if fully restated herein and

further state as follows:

       77.     Defendant is subject to, and violated the provisions of, Florida Statutes,

                                                 15
Case 8:19-cv-01678-CEH-SPF Document 1 Filed 07/11/19 Page 16 of 21 PageID 16



Section 559.72(18) by intentionally and repeatedly communicating directly with Plaintiffs after

receiving notice and possessing actual knowledge that Plaintiffs retained Eva Donohue with

respect to the Debt and after possessing Eva Donohue’s contact information.

       78.     Specifically, Plaintiffs provided Defendant with notice and actual knowledge that

Eva Donohue represented Plaintiffs with respect to the Debt and provided Defendant with Eva

Donohue’s contact information via the Fax of Representation.

       79.     Despite possessing actual knowledge of Eva Donohue’s representation of Plaintiffs

with respect to the Debt and Eva Donohue’s contact information, Defendant subsequently made

at least sixty-nine (69) calls and three (3) text messages directly to Mrs. DeBrand’s Cellular

Telephone and sent at least one (1) collection letter directly to Mr. DeBrand in its attempt to collect

the Debt.

       80.     Moreover, despite possessing actual knowledge of Eva Donohue’s representation

of Plaintiffs with respect to the Debt and Eva Donohue’s contact information, Defendant turned

the Debt over to B&S for collection, and B&S sent at least one (1) collection letter directly to Mr.

DeBrand in an attempt to collect the Debt.

       81.     B&S sent the immediately-aforementioned collection letter on Defendant’s behalf

as Defendant’s authorized agent, and sent the letter with Defendant’s consent, knowledge, and

approval.

       82.     B&S’s letter sent to Mr. DeBrand constitutes an indirect attempt to collect the Debt

from Mr. DeBrand by Defendant.

       83.     As such, Defendant attempted to collect the Debt directly from Plaintiffs, known

represented parties in violation of Florida Statutes, Section 559.72(18).

       84.     As a direct and proximate result of Defendant’s actions, Plaintiffs sustained

damages as defined by Florida Statutes, Section 559.77.

                                                  16
Case 8:19-cv-01678-CEH-SPF Document 1 Filed 07/11/19 Page 17 of 21 PageID 17



                               COUNT THREE:
                  TELEPHONE CONSUMER PROTECTION ACT-
           VIOLATION OF 47 UNITED STATES CODE, SECTION 227(b)(1)(A)

       Plaintiffs re-allege paragraphs one (1) through sixty-five (65) as if fully restated herein and

further states as follows:

       85.     Defendant is subject to, and violated the provisions of, 47 United States Code,

Section 227 (b)(1)(A) by using an ATDS, PTDS, or APV to make a call to a telephone number

assigned to a cellular telephone service without Mrs. DeBrand’s prior express consent.

       86.     At no time herein did Defendant possess Plaintiffs’ prior express consent to call

Mrs. DeBrand’s Cellular Telephone or Mr. DeBrand’s cellular telephone using an ATDS, a PTDS,

or an APV.

       87.     If Defendant contends it possessed such consent, Plaintiffs revoked any such

purported consent through the Fax of Representation, which explicitly revoked any consent to call

Mrs. DeBrand’s Cellular Telephone or Mr. DeBrand’s cellular telephone and demanded that

Defendant direct any debt collection communications to Eva Donohue’s office.

       88.     Additionally, if Defendant contends the referenced phone calls were made for

“informational purposes only,” it nevertheless lacked the required prior express consent necessary

to place such informational calls to Mrs. DeBrand’s Cellular Telephone using an ATDS, PTDS,

or APV.

       89.     Between November 8, 2018 and December 6, 2018, despite lacking Mrs.

DeBrand’s prior express consent and despite Plaintiffs demanding that Defendant cease calling

them regarding the Debt and direct any such communications to Eva Donohue’s office, Defendant

made at least sixty-nine (69) calls to Mrs. DeBrand’s Cellular Telephone and sent at least three

(3) text messages to Mrs. DeBrand’s Cellular Telephone using an ATDS, PTDS, or APV.

       90.     The telephone calls made by Defendant complained of herein are the result of a

                                                 17
Case 8:19-cv-01678-CEH-SPF Document 1 Filed 07/11/19 Page 18 of 21 PageID 18



repeated willful and knowing violation of the TCPA.

       91.     As a direct and proximate result of Defendant’s conduct, Mrs. DeBrand suffered:

               a.      The periodic loss of her Cellular Telephone service and the cost associated

       therewith;

               b.      Lost material costs associated with the use of peak time minutes allotted

       under her Cellular Telephone service contract; and

               c.      Stress, anxiety, loss of sleep, invasion of privacy, and deterioration of

       relationships, both personal and professional, as a result of the repeated willful and

       knowing calls placed in violation of the TCPA.

                                    PRAYER FOR RELIEF

       WHEREFORE, as a direct and proximate result of Defendant’s conduct, Plaintiffs

respectfully request an entry of:

               a.      Judgment against Defendant declaring that Defendant violated the FCCPA;

               b.      Judgment against Defendant for maximum statutory damages for violations

       of the FCCPA;

               c.      Judgment providing injunctive relief, prohibiting Defendant from further

       engaging in conduct that violates the FCCPA and the TCPA;

               d.      Judgment against Defendant for statutory damages in the amount of

       $500.00 for each of Defendant’s telephone calls that violated the TCPA;

               e.      Judgment against Defendant for treble damages in the amount of an

       additional $1,000.00 for each telephone call that violated the TCPA for which Defendant

       acted knowingly and/or willfully;

               f.      Actual damages in an amount to be determined at trial;

               g.      Punitive damages in an amount to be determined at trial;

                                                18
Case 8:19-cv-01678-CEH-SPF Document 1 Filed 07/11/19 Page 19 of 21 PageID 19



               h.     An award of attorneys’ fees and costs; and

               i.     Any other such relief the Court may deem proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiffs hereby demand a trial by jury on all issues triable by right.

            SPOLIATION NOTICE AND DEMAND TO RETAIN EVIDENCE

       Plaintiffs hereby give notice to Defendant and demand that Defendant and its affiliates

safeguard all relevant evidence—paper, electronic documents, or data—pertaining to this litigation

as required by law.

                                              Respectfully submitted,
                                              LEAVENLAW

                                              /s/ Ian R. Leavengood
                                              [X] Ian R. Leavengood, Esq., FBN 0010167
                                              □ Sean E. McEleney, Esq., FBN 0125561
                                              □ Kelly C. Burke, Esq., FBN 0123506
                                              Northeast Professional Center
                                              3900 First Street North, Suite 100
                                              St. Petersburg, FL 33703
                                              Phone: (727) 327-3328
                                              Fax: (727) 327-3305
                                              consumerservice@leavenlaw.com
                                              smceleney@leavenlaw.com
                                              kburke@leavenlaw.com

                                              ~and~

                                              Eva M. Donohue, Esq., FBN 576581
                                              EVA M. DONOHUE, P.A.
                                              P.O. Box 5074
                                              Lakeland, FL 33807
                                              Phone: (863) 687-6400
                                              Fax: (863) 687-6440
                                              info@emdlawfirm.com
                                              Attorneys for Plaintiffs




                                                 19
Case 8:19-cv-01678-CEH-SPF Document 1 Filed 07/11/19 Page 20 of 21 PageID 20
Case 8:19-cv-01678-CEH-SPF Document 1 Filed 07/11/19 Page 21 of 21 PageID 21
